Lumpkin, P. J.
The nature of the controversy involved in this case and of the issues upon which it was tried in the court below is fully disclosed by the statement of facts appearing in the official report.
1. Complaint is made in the motion for a new trial that Mrs. Doggett, who was introduced as a witness in her own behalf, was not permitted to answer certain specific questions propounded to her with a view to eliciting testimony to the effect that she did not intend to give a mortgage for more than $400 and accrued interest; that she did not think the mortgage signed by her was for a greater amount; that the understanding and agreement between herself and Simmons was that she should give a mortgage for only $400 and interest; and that, by reason of fraudulent misrepresentations made to her by Simmons at the time of the execution of the instrument sought to be foreclosed, she was induced to believe that she was signing a mortgage drawn up in accordance with such understanding and agreement. In the order overruling the motion, his honor of the trial bench states, as a reason for not regarding the complaint above referred to as meritorious, that: “ The evidence tending to show what was the amount agreed on, &c., was at first objected to and ruled out, as set out in the motion for new trial, in the absence of any prayer or effort to reform or correct the contract. But afterwards substantially the same questions were asked, and the evidence went in without objection, as the brief of evidence will show, and the charge submitted to the jury evidence which so went in.” In the light of this explanation, and in view of the fact that the record before us discloses that Mrs. Doggett was permitted' to testify fully with respect to the matters concerning which her counsel sought to interrogate her, we concur in the view of the trial judge that no real injury resulted from the rulings excepted to, even conceding that they may have been erroneous. A similar conclusion was announced in the recent case of White v. Columbus Iron Works Co., 113 Ga. 577, which, upon its facts, is closely in point.
2. As the evidence fully warranted the verdict, no good reason appears for sending the case back to the trial court for another hearing. Judgment affirmed.

All the Justices concurring.